Citation Nr: 0921345	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to April 29, 1999, 
for service connection for residuals of right knee strain.  

2.  Entitlement to an effective date prior to April 29, 1999, 
for service connection for residuals of left knee strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran retired in December 1986 after more than 21 years 
of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, in December 2000.  Communication received from 
the Veteran in February 2001, was construed by the Board in a 
December 2005 decision (regarding an earlier appeal) as 
constituting disagreement with the effective date for service 
connection for his bilateral knee disabilities that had been 
assigned by the RO in a December 2000 rating decision.  The 
December 2005 Board decision remanded those issues for the RO 
to provide the Veteran with a statement of the case.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2008); see Manlincon v. West, 12 Vet. App. 238 (1999).  
The case was subsequently transferred to the San Diego, 
California, RO.  

A statement of the case concerning the issues listed above 
was sent to the Veteran in February 2006 and, in March 2006, 
his substantive appeal was received.  

The Board observes that a rating decision in January 2008 
addressed issues concerning increased and additional ratings 
for the Veteran's bilateral knee disabilities.  That action, 
however, does not affect the current appeal.  


FINDINGS OF FACT

1.  A rating decision in June 1997 denied service connection 
for right and left knee conditions.  The Veteran was notified 
of that decision and did not file a notice of disagreement 
within one year.  

2.  On April 29, 1999, communication was received from the 
Veteran concerning disabilities of both of his knees.  

3.  A rating decision in December 2000 granted service 
connection for residuals of right and left knee strain, 
effective from April 29, 1999.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to 
April 29, 1999, for service connection for residuals of right 
knee strain.  38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2008).  

2.  The criteria are not met for an effective date prior to 
April 29, 1999, for service connection for residuals of left 
knee strain.  38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The record shows that a rating decision in June 1997 denied 
service connection for right and left knee conditions.  The 
Veteran was notified of that decision and did not file a 
notice of disagreement within one year.  Therefore, the June 
1997 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

The law and regulations provide that the effective date for a 
grant of service connection after a final disallowance will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(2).  (The Board observes that 
§ 3.400(q) was renumbered in 2006, pursuant to changes not 
relevant to this decision.  See 71 Fed. Reg. 52,455 (Sept. 6, 
2006).)  

Following the June 1997 rating decision, no further 
communication was received by VA from the Veteran or his 
representative regarding his knee disabilities until 
April 29, 1999.  In that document, he again indicated that he 
had problems with his knees, as well as other disabilities.  

A rating decision in December 2000 granted service connection 
for residuals of right and left knee strain, each effective 
April 29, 1999, based on additional medical evidence that was 
received (not service treatment records).  The Veteran 
disagreed with the effective date that was assigned for the 
award of service connection for each knee disability.  He 
indicated that his right knee disability began while he was 
in Vietnam and he dated his left knee disability to an injury 
in 1974.  

Although VA clinic records dated in the 1990's reflect 
treatment for disorders of both of the Veteran's knees, the 
law states that, absent a finding of clear and unmistakable 
error in the prior determination, the earliest effective date 
that can be assigned for an award of service connection 
following a final disallowance is the date of receipt of the 
new claim.  In this case, the Veteran's reopened claim was 
received on April 29, 1999.  Hence, that is the earliest 
effective date that can be assigned for service connection 
for his knee disabilities.  Because April 29, 1999, is the 
effective date that was assigned by the RO, no earlier 
effective date may be assigned.  

For the foregoing reasons, the claims for an effective date 
prior to April 29, 1999, for the award of service connection 
for the Veteran's bilateral knee disabilities must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a December 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the decision in December 2000.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
initial decision was cured by the December 2005 letter, and 
so is harmless.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Also, in 
March 2006, the RO specifically notified the Veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  No further development action is necessary.  


ORDER

An effective date prior to April 29, 1999, for service 
connection for residuals of right knee strain is denied.  

An effective date prior to April 29, 1999, for service 
connection for residuals of left knee strain is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


